Citation Nr: 1508276	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  09-12 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.  

2.  Entitlement to service connection for hepatitis A, B, or C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to January 1976.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2008 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

A Travel Board hearing was held in March 2012 before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

In September 2012, the Board remanded the claims for additional evidentiary development.  The case has now been returned to the Board for further appellate review.  

The issue of entitlement to service connection for hepatitis C has been expanded to include hepatitis A and B as this best represents the claim before the Board.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The issue of entitlement to service connection for a left shoulder disorder is addressed in the REMAND portion of the decision below.  The issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.



FINDING OF FACT

The Veteran has not been shown to have hepatitis A, B, or C that is related to his military service.  


CONCLUSION OF LAW

Hepatitis A, B, or C was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.120, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters dated in May 2008 and September 2012 to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the May 2008 letter mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs) and all identified and available VA records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He also provided testimony at hearings before the RO and the Board.  The Veteran has not otherwise indicated that there is additional evidence relevant to the issue of entitlement to service connection for hepatitis.  The Board notes that the Veteran and his representative have been provided with ample opportunity to submit additional evidence in support of the claim and that neither the Veteran nor his representative has indicated that there are any outstanding, relevant, medical records or any other pertinent evidence that must be considered in this current appeal with respect to the issue decided herein.  

The Board further notes that the Veteran was accorded a VA medical examination in October 2012 which, as detailed below, includes an opinion as to the etiology of hepatitis.  The examiner's opinion was based upon review of the claims file and examination of the Veteran.  

The appellant was afforded the opportunity to testify before a Decision Review Officer (DRO) in May 2009 and before a VLJ in March 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2014) requires that the DRO or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearings, the DRO and VLJ elicited testimony necessary to determine the nature of the appellant's claim regarding entitlement to hepatitis.  In addition, the DRO and VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2014) or has identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2014).  

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a statement of the case (SOC) and a supplemental statement of the case (SSOC), the totality of which informed them of the laws and regulations relevant to the Veteran's claim.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did, in fact, participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Service Connection

Service connection may be established for a disability resulting from personal injury or disease in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 (2014) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2014).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Background and Analysis

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for hepatitis.  His STRs (which include records from medical centers in the United States and from Korea) are negative for any complaints, treatment, or diagnosis of such a disorder or pertinent symptomatology.  In fact, the Veteran denied having a medical history of any liver disease (yellow jaundice and infectious hepatitis) at the time of separation examination in June 1975, and that report did not reveal any pertinent abnormalities.  The Board also notes that hepatitis A or B was not reported at any time.  There was inservice treatment for gonorrhea.  

Moreover, the medical evidence of record does not show that the Veteran sought any treatment immediately following his separation from service or for many years thereafter.  In fact, hepatitis C was not diagnosed until late 2007.  At that time, it was noted that there was a "questionable" diagnosis of hepatitis C during service in 1972-1973 "or probable hepatitis A."  In early 2008, testing showed that he was positive not only for hepatitis C, but also for hepatitis A.  Testing was also positive for hepatitis B antigens, and he was to undergo hepatitis B series injections.  (The record corroborates that he did undergo this immunization.)  

In hearing testimony (in May 2009 and again in March 2012), the Veteran reported that he was told upon separation examination in Korea that he had contracted hepatitis.  It was "nothing serious" and probably would not affect him until he was in his 50s.  He testified that he received no treatment for hepatitis C from separation in 1976 until 2008.  He took no medications but was being followed for the condition by VA in Pittsburgh, Pennsylvania.  

When examined by VA in October 2012, the examiner reviewed the claims file and examined the Veteran.  The examiner found that the Veteran did not currently have signs or symptoms attributable to chronic or infectious liver disease.  He was not on associated medications and was not a liver transplant candidate.  She noted that the Veteran was diagnosed with hepatitis in 2008.  She opined that his hepatitis C was less likely than not incurred in or caused by the claimed inservice injury, event, or illness.  For rationale, she noted that the STRs did not indicate any testing, treatment, or hospitalization for hepatitis.  She also noted that he received the hepatitis B immunization and the antibody titers were positive.  This, however, did not mean that he contracted hepatitis B in active military service.  He was given the immunization by medical providers many years after active service.  While the Veteran tested positive for hepatitis A antibody (indicating that he "at one time" contracted such) and also for current hepatitis C, there was no evidence that he contracted hepatitis A or C while on active duty.  

The evidence, as summarized above, simply does not reflect that hepatitis A, B, or C was manifested during active service.  Moreover, the conditions were not conclusively shown until approximately 30 years after separation from service.  

With regard to the decades-long evidentiary gap in this case between active service and the earliest manifestations of hepatitis, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

In addition to the lack of evidence showing that hepatitis A, B, or C manifested during service or within close proximity thereto, the medical evidence of record does not link any current diagnosis to the Veteran's military service.  As noted above, the record shows that there were no complaints, treatment, or diagnoses of such in service.  As such, there is no injury, disease, or event to which a current disorder could be related.  See 38 C.F.R. § 3.159(c)(4)(i) (2014); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  

The Board does acknowledge the Veteran's statements and testimony that he was told by a nurse in Korea that he had contracted hepatitis.  The Board notes that the Veteran is competent to report his experience in service.  A veteran can attest to factual matters of which he has or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Nevertheless, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Moreover, as a lay person, the Veteran is not competent to render a medical opinion that the condition is of service origin, particularly when the STRs are negative for report of or diagnosis of the condition.  Such a statement involves medical knowledge and a clinical diagnosis.  Thus, his statements in this regard are entitled to no probative weight.  See Davidson, supra.  

Based on the foregoing, there is no medical evidence showing that hepatitis A, B, or C manifested in service or is otherwise related thereto.  Nor is there any competent evidence showing that the Veteran was exposed to hepatitis A, B, or C during his military service.  Therefore, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hepatitis.  

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for hepatitis is not warranted.  


ORDER

Service connection for hepatitis A, B, or C is denied.  


REMAND

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand the claim for service connection for a left shoulder disorder for additional development action.  

In the September 2012 remand, an examination was to be conducted to address the etiology of the Veteran's left shoulder condition.  The requested examination was conducted in October 2012.  According to the VA examination report, recurrence is the natural history of traumatic shoulder dislocations.  The examiner added that having a positive apprehension sign and relocation sign on physical examination correlated with this history.  The examiner said that if everything the Veteran mentioned on examination was true, his left shoulder chronic instability was most likely related to his military service.  However, he was concerned that he did not have documentation that the Veteran ever actually dislocated the shoulder.  There was no X-ray evidence of such (e.g. Hill-Sachs or Bankart lesion) where the ball socket was indented as a result of a dislocation.  The examiner indicated that in order to be sure that the Veteran had actual shoulder dislocations in the past, he would need to review the medical treatment records from the West Penn medical facility.  

In its September 2012 remand, the Board directed the AOJ to seek a release of information for private treatment records from the West Penn Hospital in Pittsburgh, Pennsylvania, in the late 1970s.  Apparently, the Veteran did not respond to a request for authorization to obtain these records.  Thus, no further action was taken to obtain the identified records.  An internet search reveals that this hospital continues in existence.  It is believed that an additional attempt should be made to obtain what is perceived as pertinent private treatment records.  38 C.F.R. § 3.159(c)(2) (2014).  The Veteran is reminded that he also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 
5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain records pertaining to the left shoulder, dated from 1976 to the present, from West Penn Hospital in Pittsburgh, Pennsylvania, using VA Form 21-4142, and associate them with the claims file.  Obtain a release of information from the Veteran as necessary.  All attempts to obtain such records should be documented in the claims file.  

2.  Obtain a copy of a VA left shoulder MRI report/images, dated in 2001, and associate any records received with the claims file.

3.  After completion of the above, and only if records from VA or from the private facility noted above are received, return the claims file to the October 2012 VA examiner for review of the newly associated treatment records.  The examiner should be asked to review the treatment records and provide an addendum opinion based on his review.  The Veteran may be recalled for examination if deemed necessary.  (If the previous examining physician is no longer available, another examiner may provide the requested opinion).  
 
4.  After completing the above actions and any other development as may result from the actions taken above, the claim of entitlement to service connection for a left shoulder disorder should be readjudicated.  If the claim remains denied, a SSOC should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


